                          UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA
                           CIVIL NO.: 20-111 (DSD/KMM)

Mary F.,

                    Plaintiff,

v.                                                       ORDER

Andrew Saul, Commissioner of
Social Security,

                    Defendant.



      The above matter comes before the Court upon the Report and

Recommendation       of    United   States   Magistrate    Judge    Katherine

Menendez dated April 26, 2021 (R&R). No objections have been filed

to the R&R in the time period permitted.           Based on the R&R and the

files, records, and proceedings herein, IT IS HEREBY ORDERED that:

      1.      The R&R [ECF No. 30] is adopted in its entirety;

      2.      The motion for attorney’s fees [ECF No. 21] is granted;

and

      3.      The   Commissioner    shall    pay   plaintiff     $4,481.75   in

attorney’s fees under the Equal Access to Justice Act.

LET JUDGMENT BE ENTERED ACCORDINGLY.



Date:      June 3, 2021              /s David S. Doty____________
                                     David S. Doty, Judge
                                     United States District Court
